Citation Nr: 0920755	
Decision Date: 06/03/09    Archive Date: 06/09/09

DOCKET NO.  01-05 438A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel









INTRODUCTION


The Veteran served in the Army Reserves and Army National 
Guard from April 1964 to September 1966.  He had active 
service from August 1964 to January 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which denied the benefits sought on 
appeal.

This case was previously remanded in August 2003, July 2004, 
and March 2005, for further evidentiary and procedural 
development.

In a May 2006 Board decision, the Board denied the claim of 
entitlement to service connection for asbestosis on the 
merits.

The Veteran subsequently appealed the May 2006 Board decision 
to the United States Court of Appeals for Veterans Claims 
(Court), which, in August 2008, set aside the Board's May 
2006 decision with respect to the claim of entitlement to 
service connection for asbestosis.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND


Upon the directive of the Court, the Board finds that a 
remand is necessary in this matter in order to schedule the 
Veteran for a new VA respiratory examination by a board-
certified pulmonologist.

The Board initially notes that the Veteran's representative 
requested in a letter dated May 11, 2009, that a November 
2002 opinion prepared by Dr. Leslie Zimmerman and a 
subsequent April 2004 VA examination be removed from the 
claims file "prior to a transfer to a Compensation and 
Pension physician so these inadequate exam reports do not 
further complicate the Veteran's claim."  

The examinations will not be removed from the claims file.  
38 U.S.C.A. § 7104(a) states that decisions of the Board 
shall be based on the entire record in the proceeding and 
upon consideration of all evidence and material of record and 
applicable provisions of law and regulations.  Further, 
38 C.F.R. § 3.303(a) states that determinations relative to 
service connection will be based on review of the entire 
evidence of record. 38 C.F.R. § 3.303(a).

In its Memorandum Decision, the Court determined that the 
medical opinion of Dr. Zimmerman and the subsequent April 
2004 VA medical examination were inadequate to support the 
Board's statement of reasons and bases for its determination 
of no medical nexus (See August 2008 Memorandum Decision, 
Page 4).  The Court agreed with the Veteran that Dr. 
Zimmerman did not have sufficient facts to assess the extent 
and character of the Veteran's exposure to asbestos in post-
service employment. 

The Court stated that neither the Board nor the Secretary nor 
the VA medical examiner identified any evidence tending to 
show that, during his time in post-service occupations, the 
Veteran was regularly exposed to other workers who directly 
worked with asbestos, and as such, Dr. Zimmerman's opinion 
amounted to unsupported conjecture.  The Court further 
determined that the April 2004 VA examination was similarly 
inadequate as it was derivative of the work of Dr. Zimmerman. 

The Court has instructed in its August 2008 Memorandum 
Decision that a medical nexus opinion based on full 
consideration of the facts developed is required in this 
case. (See Page 4).

As such, a comprehensive VA examination is required in this 
matter. Given the Court's finding regarding the previous 
examinations, the examiner must provide a detailed rationale 
and basis for any findings or opinion based on the 
examiner's own independent evaluation of the evidence of 
record, without regard to resorting to speculation.  

The medical evidence of record is therefore insufficient for 
the Board to render a decision on the issue of entitlement to 
service connection for asbestosis.  These considerations 
require further investigation by medical professionals, 
inasmuch as the Board is prohibited from substituting its own 
unsubstantiated medical opinions. See Colvin v. Derwinski, 
Vet. App. 171, 175 (1991). The duty to assist includes 
obtaining medical records and examinations where indicated by 
the facts and circumstances of an individual case. See Murphy 
v. Derwinski, 1 Vet. App. 78 (1990). Where the record before 
the Board is inadequate to render a fully informed decision, 
a remand to the RO is required in order to fulfill its 
statutory duty to assist the Veteran to develop the facts 
pertinent to the claim. Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).

A remand by the Board confers upon the Veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand. See Stegall v. West, 
11 Vet. App. 268, 271 (1998). 

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should contact the Veteran 
and invite him to submit any additional 
evidence from medical  care providers 
who have treated him for asbestosis. 
The RO/AMC should then obtain and 
associate with the claims file any 
records identified by the Veteran that 
are not already in the claims file. The 
RO/AMC should ensure that all VA 
medical treatment records are 
associated with the file. 

2.	The RO/AMC, after waiting an 
appropriate time period for the Veteran 
to respond, shall schedule the Veteran 
for a comprehensive VA respiratory 
examination by a board-certified 
pulmonologist. The purpose of the 
examination is to determine the onset 
and etiology of the Veteran's 
asbestosis.

The following considerations will 
govern the examination:

a. The claims folders and a copy of this 
remand, will be reviewed by the examiner. 
The examiner must acknowledge receipt and 
review of the claims folders, the medical 
records obtained, and a copy of this 
remand.

b. If deemed appropriate by the examiner, 
the Veteran may be scheduled for further 
medical examinations. All necessary 
testing should be done. The examiner 
should review the results of any testing 
prior to completion of the examination 
report.

c. In all conclusions, the examiner must 
identify and explain the medical basis or 
bases, with identification of the 
evidence of record. The examiner is to 
specifically address in his or her 
conclusion the issue contained in the 
purpose of the examination, as noted 
above. The examiner must provide a 
comprehensive report including a complete 
rationale for all conclusions reached.  
If the examiner is unable to render an 
opinion without resort to speculation, he 
or she should so state. 

Again, and as noted above, given the 
Court's finding regarding the previous 
examinations, the examiner must provide a 
detailed rationale and basis for any 
findings or opinion based on the 
examiner's own independent evaluation of 
the evidence of record, without regard to 
resorting to speculation.  

3.	The Veteran is hereby notified that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim. The 
consequences for failure to report for 
a VA examination without good cause may 
include denial of the claim. 38 C.F.R. 
§§ 3.158, 3.655 (2007).  In the event 
that the Veteran does not report for 
any scheduled examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address. It should also be indicated 
whether any notice that was sent was 
returned as undeliverable. 

4.	When the development requested has been 
completed, the case should again be 
reviewed by the RO/AMC on the basis of 
the additional evidence. If the benefit 
sought is not granted, the Veteran and 
his representative should be furnished 
a Supplemental Statement of the Case 
and be afforded a reasonable 
opportunity to respond before the 
record is returned to the Board for 
further review.


No action is required of the Veteran until further notice is 
obtained.  The Veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




